Citation Nr: 1400878	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-42 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of left ankle injury.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right ankle injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with his claims folder.  Thereafter, the matter was remanded in April 2013 for further development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have or nearly approximate marked limitation of motion of his left ankle.  

2.  The Veteran does not have or nearly approximate marked limitation of motion of his right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5271 (2013).

2.  The criteria for a disability rating in excess of 10 percent for residuals of right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA medical records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in 2009, 2010, and 2013; and afforded the Veteran the opportunity to give testimony before the RO and the Board.  The Veteran argued in September 2013 that the 2013 VA examination report was too brief and that the examiner could not have reached the conclusions he did.  However, the examination reports contain all information necessary to rate the Veteran's disabilities under the applicable rating criteria, and so they are adequate.  A claimant always has a right to submit alternative evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's April 2013 remand by obtaining all available requested VA medical records and examining the Veteran as indicated.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals for higher ratings for his left and right ankle injury residuals.  (He is separately service-connected and rated for bilateral pes planus which is not part of this appeal.)

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed, and so uniform ratings are warranted.

The Veteran's left and right ankle injury residuals are rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that code, moderate limitation of motion of the ankle warrants a 10 percent rating.  Marked limitation of motion of the ankle warrants a 20 percent rating.   

Normal ankle range of motion is to 45 degrees of plantar flexion and to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Plate II (2013).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, and disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in October 2009, the Veteran complained of bilateral ankle pain accompanied by swelling and instability.  The Veteran lacked 10 degrees of full ankle dorsiflexion, flexing 10 degrees past the neutral point bilaterally.  His right ankle plantar flexion was to 40 degrees, inversion was to 15 degrees, and eversion was to 5 degrees.  His left ankle plantar flexed to 45 degrees; inversion was to 10 degrees and eversion was to 5 degrees.  There was pain at the end of range of motion but motion was not additionally limited following repetitive use.  There was tenderness over the anterior and lateral aspects of the ankle joints.  Both ankles were stable on drawer test and he had a slightly diminished ability to stand repeatedly on tip toes.  

On VA examination in July 2010, it was reported that the Veteran lacked 10 degrees of dorsiflexion to neutral, and that plantar flexion was to 10-20 degrees, actively and passively.  Inversion was to 10 degrees and eversion was to 4 degrees with pain bilaterally actively and passively.  Range of motion was not additionally limited after repeated use.  There was palpable tenderness over the talus bones bilaterally.  Stability was intact and strength was 5/5.  

Remand was ordered for another VA examination in April 2013, as the way the July 2010 VA examiner reported the range of motion data was somewhat confusing.  On VA examination in August 2013, the Veteran reported difficulty standing for more than 10 minutes and sitting for more than 45 minutes, and being unable to run.  Right ankle plantar flexion was to 30 degrees, and dorsiflexion was to 20 degrees, with no objective evidence of painful motion.  Left ankle plantar flexion was to 30 degrees, with painful motion beginning at that point.  Dorsiflexion was to 20 degrees or more, with pain beginning at 20 degrees or more.  Motions were the same on repetitive use testing.  Functional loss was caused by less movement than normal and by pain on movement.  Strength testing was 5/5 for plantar flexion and dorsiflexion of each ankle.  Anterior drawer and talar tilt tests for ankle joint stability showed no laxity of either ankle.  The Veteran reported using a brace occasionally.  

Based on a review of the evidence, the Board concludes that a disability rating greater than 10 percent is not warranted for the left or right ankle disability shown, even when the DeLuca factors are considered.  The objective evidence shows no more than moderate limitation of motion of either ankle, and certainly marked limitation of motion of either ankle is not present or nearly approximated.  Plantar flexion in each ankle has repeatedly been shown to be to least 40 degrees, and dorsiflexion is to at least 10 degrees, including on repetitive motion.  (Dorsiflexion which lacks 10 degrees of the normal 20 degrees of dorsiflexion is dorsiflexion to 10 degrees.)  Additionally, the muscle strength which has been definitively quantified by an examiner on testing is 5/5, in July 2010 and April 2013, and no instability has been found on repeated testing.  The Veteran reported reduced muscle strength in October 2010, but this was not quantified.  Decreased strength in dorsiflexion and complaints of left foot spasms were noted on VA treatment in August 2012 (found on Virtual VA), but the amount of decrease and what it was attributable to were not reported, and so that information is not helpful.  Some degree of weakness is consistent with moderate limitation of motion of the ankle.  (Additionally, as noted above, his muscle strength was found to be 5/5 again on VA examination in April 2013.)  While the Veteran may feel that higher ratings are warranted, the preponderance of the evidence is to the contrary.  

In January 2010, the Veteran requested application of 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013) and he testified about it in September 2011.  However, that Code is for ankle ankylosis (bony consolidation of a joint) which is not present in this case, and so it is not applicable.  The Veteran argued in October 2010 that the reduced range of motion in his ankles with pain and swelling warrant higher ratings.  Alternative, he stated, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013) should have been used to rate the disabilities, as he has osteoarthritis in each ankle with reduced muscle strength and range of motion with pain, and occasional incapacitating exacerbations.  However, by its terms, the maximum rating assignable under Diagnostic Code 5003 is no more than what has already been assigned.  The occasional incapacitating exacerbations provision for a 20 percent rating in Diagnostic Code 5003 is applicable only when, contrary to here, there is no limitation of motion.  Additionally, the 20 percent rating under it would apply to both of the joints combined.  In September 2011, the Veteran testified that his dorsiflexion had been to less than 10 degrees on the last examination (in 2010), but it appears that he was mistaken, as the examiner's report when considered in light of 38 C.F.R. § 4.71a, Plate II shows that it was to 10 degrees.  He further stated that his ankles were unstable, but the examination reports to the contrary, based on examination findings, outweigh this.    

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation, 38 C.F.R. § 3.321(b)(1), as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  The Veteran's complaints are of pain, swelling, weakness, limited motion, mobility, weight lifting, and weightbearing -- functional impairment contemplated by the rating criteria in 38 C.F.R. §§ 4.40. 4.45, and 4.71a, Diagnostic Code 5271.  Moreover, he reported in January 2010 that his disabilities interfere with his employment.  However, the rating schedule contemplates average impairment to earning capacity and the Veteran's disability picture is contemplated by the rating schedule.  Accordingly, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against higher ratings than those indicated herein for the disabilities at issue.  Accordingly, higher ratings then those indicated must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the service-connected disabilities increase in severity in the future, the Veteran may always file claims for increased ratings.

Last, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that since the Veteran withdrew an appeal of the issue of TDIU in June 2010, he has not asserted, nor does the evidence of record indicate, that he is unemployable because of the disabilities at issue.  Instead, his July 2010 VA examination report and September 2011 hearing testimony shows that he works as a disability administrative examiner assessing documentation for disability claims, and the July 2010 VA examination report shows that he had only lost 10 days due to a number of conditions in the prior year.  Under Rice, there must be, and in this case there is not, cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


ORDER

A disability rating in excess of 10 percent for residuals of left ankle injury is not warranted.  

A disability rating in excess of 10 percent for residuals of right ankle injury is not warranted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


